Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication filed on 8/10/2018.
original claims 1-25 are pending.
Claims  3, 6-11, 14, 17-18, , 21, 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar et al. U.S Patent Application Publication No. 20160173124[hereinafter Mujumdar] in view of Kajiya et al. U.S Patent Application Publication No. 2013/0111434[hereinafter Kajiya].
as per claims 1, 12 and 19  Mujumdar  discloses a computer-implemented method, comprising:
generating a hypergraph from each of a plurality of molecule structures(see par. 00049, a graph is obtained from plurality of graphs such as molecule graphs);
performing a tree decomposition of each hypergraph to obtain a tree corresponding to the hypergraph(see par. 0050, 0055); and
Mujumdar does not disclose extracting a set of production rules for producing each hypergraph, by using connections of nodes in the corresponding tree
Chiticarin discloses extracting a set of production rules for producing each hypergraph, by using connections of nodes in the corresponding tree
 Kajiya discloses extracting a set of production rules for producing each hypergraph, by using connections of nodes in the corresponding tree(see par. 00480). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Kajiya into the system of  Mujumdar as this rules makes it easier to get and set attributes and modify hypergraphs.



Claims  2, 13 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar – Kajiya and further in view of Hopkins et al. U.S Patent Application Publication No . 20120284676[hereinafter Hopkins].
As per Claims  2, 13 and 20  Mujumdar – Kajiya disclose  substantial features of the claimed invention as discussed above with respect to claim 1, 12 and 19,
 Mujumdar – Kajiya does not explicitly disclose removing a redundant hypergraph node in a tree node in the tree decompositions before extracting the set of production rules.
 Hopkins discloses disclose removing a redundant hypergraph node in a tree node in the tree decompositions before extracting the set of production rules (see par. 0055).    Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Hopks into the system of Mujumdar – Kajiya thereby providing hypergraph that is updated by removing that node of greatest conflict and all connected nodes, and further removing nodes of any cells now meeting the required utilization rate allowing for more flexible placement  and resulting in improved results.


 Claims  4, 15 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar – Kajiya and further in view of Andros et al. U.S Patent Application Publication No . 2015/0356137[hereinafter Andros].
Claims  4, 15 and 22  Mujumdar – Kajiya disclose  substantial features of the claimed invention as discussed above with respect to claim 1, 12 and 19,
 Mujumdar – Kajiya does not disclose  wherein the set of production rules include one or more starting rules that provide an initial hypergraph portion including a partial structure of the hypergraph.
Andros discloses  wherein the set of production rules(predefined rule/ dimension rank assigned) include one or more starting rules that provide an initial hypergraph portion including a partial structure of the hypergraph(see pars 0098, 0121, 0130). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Andros into the system of Mujumdar – Kajiya thereby optimizing data analysis and in particular, optimizing   creating hypergraph models of data from one or more databases and performing queries of the hypergraph models.


Claims  5,   16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar – Kajiya and further in view of Hwang et al. U.S Patent Application Publication No. 2018/0314690[hereinafter Hwang].
as per claim 5, 16 and 23, Mujumdar – Kajiya does not disclose  wherein the initial hypergraph portion includes one or more non-terminal symbols.
Hwang discloses wherein the initial hypergraph portion includes one or more non-terminal symbols(see pars. 0006, 0008, 0028). Therefore, it would have been obvious to Mujumdar – Kajiya thereby
As a result, it is possible to obtain a weighted dependency forest where each hyperedge has a probability.

 				Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456